673 F. Supp. 170 (1986)
Clay T. CLINESMITH
v.
COIL TUBING & NITROGEN SERVICE CO., et al.
Civ. A. No. 85-1875.
United States District Court, E.D. Louisiana.
July 30, 1986.
R. Glenn Cater, Jennifer N. Willis, Cater & Willis, William P. Quigley, Steven Scheckman, Quigley & Scheckman, New Orleans, La., for plaintiffs.
Thomas C. Cowan, Christovich & Kearney, New Orleans, La., for Coil Tubing & Nitrogen Service.
Laurence E. Best, Abbott, Webb, Best & Meeks, New Orleans, La., for Conoco, Inc.
Judith R. Atkinson, Thomas E. Balhoff, Mathews, Atkinson, Guglielmo, Marks & Day, Baton Rouge, La., for Louisiana Insurance Guaranty Association.
FELDMAN, District Judge.
IT IS ORDERED:
Plaintiff's Motion for Partial Summary Judgment is GRANTED. The policy in question is not Ocean Marine Insurance which is excluded from coverage.
The statute in question, R.S. 22:1379 focuses on covered claims arising out of an insurance policy to which the statutory scheme applies. Thus, the inquiry must center on the nature of the insurance policy, not the nature of the particular claim to determine whether LIGA coverage may be enforced. The policy at issue, by its plain terms, is not a policy of Ocean Marine Insurance. See Couch On Insurance 2d (Revised Edition), § 1:82. Rather, the policy in this case covers oilfield operation and service and is inapplicable to certain specifically enumerated watercraft events. LIGA has not offered any evidence to support a claim that the watercraft exclusion would be applicable to the facts of this case.
Thus, the fact that plaintiff's accident occurred on a vessel is of no greater significance than is the fact that his duties dealt with a fixed platform, which is treated as land under the law. More significantly, this Court believes that plain meaning must *171 be given to insurance policies and to hold that the policy at issue was a policy of Ocean Marine Insurance rather than a policy dealing with injuries incurred in connection with oilfield operation and service would distort the plain words of the policy itself. The policy was a comprehensive general liability insurance policy.